Citation Nr: 0405220	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a prostate nodule 
with elevated prostate-specific antigen.  

2.  Entitlement to service connection for a concussion with 
blackouts.  

3.  Entitlement to service connection for bilateral cutaneous 
nerve neuropraxia.  

4.  Entitlement to an initial rating in excess of 30 percent 
for schizophrenia.  



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from February 1992 to 
February 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In his substantive appeal received in April 2003, the veteran 
requested a hearing before the Board in Washington, D.C.  In 
a communication received at the Board the following month, 
the veteran canceled his scheduled hearing and requested that 
the Board proceed with his appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Although an elevated prostate-specific antigen (PSA) was 
noted in service, the veteran's PSA was within normal limits 
following service, and neither a chronic prostate disorder 
nor a prostate nodule was found on VA examination.  

3.  Although the veteran suffered loss of consciousness after 
being struck by a motor vehicle in service, there is no 
evidence that he has residuals of a concussion, including 
blackouts, now.  

4.  Although bilateral cutaneous nerve neuropraxia, including 
numbness of the bottom of the feet, was diagnosed in service, 
a VA examination following service did not confirm the 
presence of this condition.  

5.  Service-connected schizophrenia is manifested by impaired 
thought processes, ideas of reference, thought insertion, 
looseness of associations, and paranoid ideation, but 
persistent symptoms resulting in total occupational and 
social impairment are not demonstrated.  The veteran is 
competent for VA purposes.  


CONCLUSIONS OF LAW

1.  The veteran does not have a chronic prostate disability 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The veteran does not have residuals of a concussion, 
including blackouts, that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).  

3.  Bilateral cutaneous nerve neuropraxia was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§3.303 (2003).  

4.  The criteria for an initial 70 percent rating for 
schizophrenia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.132 Diagnostic Code 9203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, a Board remand, the 
veteran has been informed of the evidence necessary to 
substantiate his claim and of his and VA's respective 
obligations to obtain different types of evidence.  The 
notice was provided prior to the initial rating action and 
was adequate to inform the veteran.  Identified relevant 
medical records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A.  The service connection claims

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110, it must be shown that any 
current disability is related to service or to an incident of 
service origin.  The United States Court of Appeals for the 
Federal Circuit has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to the same effect).  

The record shows that in May 1998, the veteran sustained a 
closed head injury and multiple orthopedic injuries when he 
was hit by a motor vehicle while crossing a street.  A 
neuropsychological report in June 2000 reflects his report 
that he was rendered unconscious but that he regained 
consciousness before the ambulance arrived.  It was reported 
that he experienced intermittent periods of either loss of 
consciousness or post-traumatic amnesia for the next few days 
following the accident.  Although he appeared to have 
experienced a period of post-traumatic amnesia for about a 
week after his injury, it was felt that this was difficult to 
determine with certainty because he was sedated for much of 
the time.  

The service medical records also show that as a result of the 
accident, the veteran sustained left open tibia and fibula 
fracture, a left closed femur fracture, right closed tibia 
and fibula fracture, and a right quadriceps rupture.  He was 
also treated with bilateral fasciotomies for bilateral 
compartment syndromes versus compartment syndrome prophylaxis 
due to his closed head injury.  A physical examination for a 
Medical Evaluation Board showed that his sensibility was 
diminished to light touch in a sural and superficial peroneal 
nerve distribution on the left side and in a saphenous and 
medial and lateral plantar nerve distribution on the right 
side.  He walked with a normal gait.  It was thought that he 
would have a possible return of some sensibility in his 
cutaneous nerve distributions, but he was given a profile 
that precluded running, jumping or marching activities at 
that time.  The pertinent diagnosis was bilateral cutaneous 
nerve neuropraxia.  

A Medical Evaluation Board report dated in February 2000 
culminated in diagnoses of a psychotic disorder, not 
otherwise specified (NOS); and alcohol abuse.  The psychosis 
was thought to have had its onset in about June 1999.  

When seen in a service urology service in May 2000, the 
veteran was found to have an elevated PSA and a firm right 
prostate nodule.  

A Physical Evaluation Board (PEB) in November 2000 found that 
the veteran should be transferred to the Temporary Disability 
Retired List (TDRL) due to his psychotic disorder, as well as 
his bilateral leg pain status post multiple fractures, 
compartment syndrome and fasciotomies.  

Despite the findings in service, it does not appear that the 
disorders for which service connection is now claimed 
persisted such as to constitute chronic disability now.  
Although an elevated PSA was shown in service, the veteran's 
PSA was within normal limits on VA examination in September 
2001, and neither a chronic prostate disorder nor a prostate 
nodule was found.  Biopsies of the prostate following service 
were reportedly negative.  

Similarly, while there is evidence that the veteran sustained 
loss of consciousness after being struck by a motor vehicle 
in service and that this problem might have persisted 
intermittently for a few days following the accident, there 
is no evidence that he has residuals of a concussion, 
including blackouts, now.  Indeed, when examined on admission 
to the Duke University Medical Center about four and a half 
hours after the accident, it was reported that there had been 
no loss of consciousness and that the veteran arrived awake 
and alert.  A CT scan of the head was reportedly negative.  
Sensation was intact to light touch in the feet.  Although 
bilateral cutaneous nerve neuropraxia, including numbness of 
the bottom of the feet, was diagnosed in service, the 
September 2001 VA examination did not confirm the presence of 
this condition.  Although mild cognitive impairment was shown 
on a neuropsychological evaluation during service, cognitive 
impairment was not demonstrated on VA psychiatric examination 
in August 2001.  

The record is thus devoid of any showing that the veteran now 
has a prostate nodule with elevated PSA, residuals of a 
concussion with blackouts, or bilateral cutaneous nerve 
neuropraxia including numbness of the bottom of the feet.  
Although symptoms are manifestations or indications of 
disease or injury, every disease or injury is not entitled to 
service connection unless chronic residuals constituting a 
disability result therefrom.  The United States Court of 
Appeals for Veterans Claims has specifically so held.  In 
affirming a Board decision denying an application to reopen a 
claim of entitlement to service connection for spinal 
meningitis and denying an original claim for service 
connection for residuals of frozen feet, the Court stated:  
"[The veteran] is apparently of the belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service.  That, of course, 
is mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis in 
original).  See Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992); Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. 
Cir. 1997) (claimant must have disability at time of 
application for benefits and not merely findings in service).  

The Board notes, moreover, that while the veteran is 
competent to relate symptoms of disease or injury, he is not 
competent to render a diagnosis of current disability or to 
offer a medical opinion attributing any such disability to 
service, as this requires medical expertise.  See Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995), and cases cited therein.  

It follows that the claims of entitlement to service 
connection for a prostate nodule with elevated PSA, residuals 
of a concussion with blackouts, and bilateral cutaneous nerve 
neuropraxia including numbness of the bottom of the feet must 
be denied.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  



B.  Increased rating for schizophrenia

The record shows that the veteran's original claim for 
service connection for schizophrenia was granted in a rating 
decision dated in August 2002, when a 30 percent evaluation 
was assigned under Diagnostic Code 9203, effective from 
separation.  The veteran disagreed with the evaluation 
assigned, and this appeal ensued.  

The veteran's claim for a higher evaluation for schizophrenia 
is an original claim that was placed in appellate status by 
his disagreement with the initial rating award.  In these 
circumstances, the rule in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("[w]here entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance"), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A 30 percent evaluation for paranoid schizophrenia under 
Diagnostic Code 9203 contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9203.  

On VA psychiatric examination in August 2001, the veteran 
complained of periods of significant anxiety and of feeling 
tired all of the time.  He said that a VA psychologist had 
told him that he had poor memory and depression.  The veteran 
reported, however, that while he felt depressed off and on, 
depression was not his primary problem.  He also reported 
that he was unemployed and had not had much luck finding 
work, although this appeared to be due partly to his leg 
injury, which precluded him from accepting heavy laboring 
work and thus limited his choices.  On mental status 
examination, the veteran generally avoided eye contact.  His 
speech was monotonous, deliberate, slow in rate, and normal 
in volume.  Although no agitation was observed, there was 
some psychomotor retardation.  His mood was dysphoric and his 
affect was anxious and blunted.  Although the veteran denied 
current suicidal ideation, he periodically felt tempted to 
cut himself.  He admitted to auditory hallucinations 
consisting of command hallucinations at times.  However, he 
indicated that he was not very comfortable talking about 
these.  He also admitted to visual hallucinations consisting 
of seeing shadows from the corner of his eyes.  The veteran 
admitted to ideas of thought control, thought insertion, and 
his feeling that he could read other people's minds.  He also 
admitted to ideas of reference.  When asked about television 
giving him special messages, he stated that more than that, 
he felt that many things had special messages.  He explained 
that when he talked to people and they blinked or nodded, he 
felt that there were special meanings attached to these 
everyday actions and that this was the reason that he avoided 
eye contact.  His thought process was linear and 
circumstantial with some looseness of association and 
ambivalence without pressured speech or flight of ideas.  His 
ability to abstract was slightly diminished, and he had first 
said that apples and oranges were things that you ate and 
were nutritious.  However, he finally said that they were 
both fruits.  The diagnosis on Axis I was paranoid 
schizophrenia.  His Global Assessment of Functioning (GAF) 
score on Axis V was 45.  GAF is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV)).  

Because of the veteran's psychotic manifestations, including 
impaired thought processes, ideas of reference, thought 
insertion, looseness of associations, and paranoid ideation, 
the Board concludes that his overall psychiatric 
manifestations more nearly approximate the criteria required 
for a 70 percent evaluation under Diagnostic Code 9203.  See 
38 C.F.R. § 4.7.  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9203.  

The veteran presented as somewhat perplexed looking but was 
casually and adequately groomed on psychiatric examination in 
August 2001.  He denied current suicidal ideation and 
displayed no homicidal ideation.  There were no obsessional 
rituals that interfered with routine activities, and there 
was no evidence of persistent delusions or hallucinations or 
grossly inappropriate behavior.  He had no pressured speech 
or flight of ideas, and he was oriented in all spheres.  His 
memory for immediate recall was three out of three items, and 
he could remember these three items after three minutes.  He 
could name the last three presidents of the United States.  
He could also do simple additions.  His concentration was 
intact, and he could spell the word "world" forward and 
backward.  His insight and judgment were found to be fair.  
He was capable of managing VA benefits in his own best 
interest.  In May 2002, it was reported that the veteran was 
employed as a substitute teacher.  

The Board thus concludes that the symptoms necessary for a 
100 percent evaluation are not shown or more nearly 
approximated.  38 C.F.R. § 4.7.  The evidence is not so 
evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a prostate nodule with elevated PSA is 
denied.  

Service connection for a concussion with blackouts is denied.  

Service connection for bilateral cutaneous nerve neuropraxia 
is denied.  

An initial evaluation of 70 percent for schizophrenia is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



